Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “the second image having the second FOV that is narrower than the first FOV, determine an overlapping portion  of the second image in the first image, the overlapping portion having an FOV being narrower than the union FOV; generate an overlapping portion disparity estimate; generate a union FOV disparity estimate based on the second image that is scale adjusted to a resolution of the overlapping portion in the first image; and merge the union FOV disparity estimate with the overlapping portion disparity estimate”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


Examiner found following additional prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20150146029 A1 (Venkataraman)
US 8619082 B1 (Ciurea)

Venkataraman teaches w.r.t. claim 1. (Currently Amended) An electronic device(Para 65, Fig. 5), comprising: 
a first camera with a first field of view (FOV); [(“second constituent array camera”)]
a second camera with a second FOV that is narrower than the first FOV [(“first constituent array camera”)] ; and 
a processor configured to: capture a first image with the first camera, 
the first image having a union FOV[(“second constituent array camera” having 72 degree FOV in Fig. 5B)]
; 
capture a second image with the second camera, the second image having the second FOV that is narrower than the first FOV [(Fig.5B the 24 degree FOV)] , determine an overlapping portion [(the inner rectangle in Fig.5B)]  portion having an FOV being narrower than the union FOV[(Fig. 5B)] ; 
generate an overlapping portion disparity estimate;  [(para 82)] 

But failed to teach “generate a union FOV disparity estimate based on the second image that is scale adjusted to a resolution of the overlapping FOV portion in the first image; and
merge the union FOV disparity estimate with the overlapping FOV portion disparity estimate”

Ciurea teaches details of disparity estimates {Figs.4-6} but failed to teach “generate a union FOV disparity estimate based on the second image that is scale adjusted to a resolution of the overlapping FOV portion in the first image; and
merge the union FOV disparity estimate with the overlapping FOV portion disparity estimate”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426